OPINION — AG — ** MANSION FUND — EXPENDITURES — PUBLIC RECORD ** (1) 74 O.S. 7 [74-7] OF THE OKLAHOMA STATUTES DOES `NOT', BY ITS TERMS, AUTHORIZE THE GOVERNOR TO MAKE EXPENDITURES FOR PURELY PERSONAL ITEMS UNRELATED TO THE DUTIES OF HIS OFFICE; THE EXPENSES FOR WHICH IT PROVIDES ARE INCIDENT TO THE DISCHARGE OF OFFICIAL DUTIES AND ARE, THEREFORE, NEITHER SALARY NOR AN EMOLUMENT OF OFFICE WITHIN THE LIMITATION OF ARTICLE XXIII, SECTION 10  (2) THE REIMBURSEMENT OF MANSION ACCOUNT EXPENSES IN THE FORM OF A LUMP SUM MONTHLY EXPENSE ALLOWANCE TO THE GOVERNOR IN LIEU OF REQUIRING ITEMIZATION, AUDITING, AND APPROVAL OF INDIVIDUAL EXPENSES ACTUALLY INCURRED IS AUTHORIZED BY THE STATUTE AND IS NOT, PER SE, UNCONSTITUTIONAL.  (3) THE AMOUNT OF THE LUMP MONTHLY ALLOWANCE PAID THE GOVERNOR UNDER THE PROVISIONS OF 74 O.S. 7 [74-7] AND THE CURRENT APPROPRIATION TO THE ' MANSION ACCOUNT ' CONTAINED IN 1982 OKLA. SESS. LAWS, C. 207, SECT. 1, IS NOT SO PATENTLY UNREASONABLE AS TO COMPEL THE DETERMINATION THAT THE TRUE PURPOSE OF THE ALLOWANCE IS TO INCREASE SALARY OR EMOLUMENTS IN VIOLATION OF ARTICLE XXIII, SECTION 10  4. THOSE ACTUAL, INDIVIDUAL EXPENDITURES BY THE GOVERNOR FROM THE ALLOWANCE PAID TO HIM FROM THE ' MANSION ACCOUNT ' ARE 'NOT' MADE A MATTER OF PUBLIC RECORD UNDER THE LAW. (RECORDS, DOCUMENTS, INSPECTION, SALARY, PERSONAL EXPENDITURES, DUAL COMPENSATION) CITE: OPINION NO. DECEMBER 26, 1933, 51 O.S. 24 [51-24], 62 O.S. 41.1 [62-41.1], 74 O.S. 452 [74-452], ARTICLE V, SECTION 21, ARTICLE V, SECTION 57, ARTICLE V, SECTION 23 (ARLENE JOPLIN)